UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6201



ROBERT A. CUFFEE,

                                              Plaintiff - Appellant,

          versus


W. JOYNER, Building Unit Sergeant; D. KINSLEY,
Mrs., Law Library Supervisor; MRS. EDMONDS,
Kitchen Supervisor; MRS. DELBRIDGE, Mail Room
Supervisor; MRS. PRINCE, Mail Room Supervisor;
S. BATTS, Associate Warden; S. ZAPP, Mrs.,
Grievance Coordinator; MRS. WHARTON, Court
Officer;   MR.   HARRIS,  Mail   Room   Postal
Assistant Supervisor; MRS. TURNER, Building
Unit H-7# Counselor,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cv-00570-RGD)


Submitted: June 21, 2007                      Decided:   June 28, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   Cuffee   appeals       the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Cuffee v. Joyner, No. 2:06-cv-00570-RGD

(E.D. Va. Jan. 12, 2007).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -